 209309 NLRB No. 21VROMAN FOODS1The name of the Charging Party has been changed to reflect thenew official name of the International Union.Weatherly Frozen Food Group, Inc. d/b/a VromanFoods and Toledo Frigid Lines, Inc. and LocalNo. 20, International Brotherhood of Team-
sters, AFL±CIO.1Case 8±CA±23552October 9, 1992DECISION AND ORDERBYMEMBERSDEVANEY, OVIATT, ANDRAUDABAUGHUpon a charge filed on April 22, 1991, and anamended charge filed on July 15, 1991, by Local No.
20, International Brotherhood of Teamsters, AFL±CIO
(the Union), the General Counsel of the National
Labor Relations Board issued a complaint on July 17,
1991, alleging that the Respondents violated Section
8(a)(5) and (1) of the National Labor Relations Act.
The complaint alleges that the Respondents violated
the Act by failing to make contributions to a defined
benefit pension plan for unit employees, failing to pro-
vide for vacation benefits for unit employees, and fail-
ing to bargain collectively with the Union over the ef-
fects of the closure of the Toledo Frigid Lines facility.On April 20, 27, and 29, 1992, the parties jointlymoved the Board to transfer the proceeding to the
Board, without benefit of a hearing before an adminis-
trative law judge, and submitted a proposed record
consisting of the formal papers and the parties' stipula-
tion of facts with attached exhibits. On July 15, 1992,
the Deputy Executive Secretary, by direction of the
Board, issued an order approving the stipulation, grant-
ing the motion, and transferring the proceeding to the
Board. The General Counsel and the Charging Party
have filed briefs.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.On the entire record in the case, the Board makesthe following findings.I. JURISDICTIONRespondent Weatherly Frozen Food Group, Inc.d/b/a Vroman Foods (Respondent Weatherly) is a
Delaware corporation with an office and place of busi-
ness in Toledo, Ohio, where it is engaged in the manu-
facture and nonretail sale of frozen foods. Annually,
Respondent Weatherly, in the course and conduct of its
business operations purchases and receives at its To-
ledo, Ohio facility products, goods, and materials val-
ued in excess of $50,000 directly from points outside
the State of Ohio. Respondent Toledo Frigid Lines,
Inc. (Respondent Toledo) is an Ohio corporation with
an office and place of business in Toledo, Ohio, where
it has been engaged as a contract carrier. Annually,until it ceased operation about March 8, 1991, Re-spondent Toledo, in the course and conduct of its busi-
ness operations, performed interstate transportation
services valued in excess of $50,000 in States other
than the State of Ohio. Accordingly, we find that Re-
spondents Weatherly and Toledo are employers en-
gaged in commerce within the meaning of Section
2(2), (6), and (7) of the Act.II. LABORORGANIZATION
The General Counsel alleged, the Respondentsadmit, and we find that Local No. 20, International
Brotherhood of Teamsters, AFL±CIO is a labor organi-
zation within the meaning of Section 2(5) of the Act.III. THEUNFAIRLABORPRACTICE
The following employees of the Respondents (indi-vidually unit A and unit B and collectively the units)
constitute units appropriate for the purposes of collec-
tive bargaining within the meaning of Section 9(b) of
the Act:Unit AAll full-time and regular part-time production em-ployees, including all plant employees, packaging
employees, warehouse and storage employees,
sanitation employees, transport drivers, bakery
production employees, and seasonal employees
employed by Weatherly Frozen Food Group, Inc.
d/b/a Vroman Foods, at its Toledo, Ohio facility,
but excluding all other employees, maintenance
employees, office clerical employees, managers,
guards and supervisors as defined in the Act.Unit BAll full-time and regular part-time road drivers,including seasonal drivers, employed by Toledo
Frigid Lines, Inc., at its Toledo, Ohio facility, but
excluding owner operators, independent contrac-
tors, mechanics, office clerical employees, profes-
sional employees, guards and supervisors as de-
fined in the Act.At all times material, the Union has been recognizedby Respondent Weatherly as the designated exclusivecollective-bargaining representative of the employees
in unit A, based on Section 9(a) of the Act. Recogni-
tion has been embodied in successive collective-bar-
gaining agreements, the most recent of which is effec-
tive by its terms for the period December 10, 1989, to
November 7, 1992.At all times material, the Union has been recognizedby Respondent Toledo as the designated exclusive col-
lective-bargaining representative of the employees in
unit B, based on Section 9(a) of the Act. Such recogni-
tion has been embodied in successive collective-bar-
gaining agreements, the most recent of which is effec- 210DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
2Because Respondent Weatherly continues in operation, the Gen-eral Counsel has moved to amend the complaint to delete the allega-tion that Respondent Weatherly failed to bargain over the effects of
the closure. The motion is granted.3In Member Oviatt's view, there are limited circumstances, notpresent here, in which an employer's financial inability to pay con-
stitutes a defense to an allegation that it unilaterally and unlawfully
ceased contractually required payments to union benefit funds. To
make this defense successfully, an employer must establish that it
continued to recognizeÐand did not repudiateÐits contractual obli-
gations. To satisfy this requirement, an employer must prove that its
nonpayment was followed by its request to meet with the union to
discuss and resolve the nonpayment problem. In so doing, an em-
ployer demonstrates its adherence to the contract and the bargaining
process. In such circumstances, Member Oviatt would find that an
employer's nonpayment of contractually required benefit fund pay-
ments would not violate Sec. 8(a)(5) of the Act. See ZimmermanPainting & Decorating, 302 NLRB 856 (1991); Tammy SportswearCorp., 302 NLRB 860 (1991).tive by its terms for the period December 2, 1989, toNovember 7, 1992.The parties' collective-bargaining agreements requirethe Respondents to establish and fund a defined benefit
pension plan either through a group annuity contract
(or contracts), a trust, or a combination of group annu-
ity contract(s) and a trust. The Respondents are re-
quired to make contributions as necessary to meet the
funding requirements of the Employee Retirement In-
come Security Act of 1974 (ERISA) and of the Inter-
nal Revenue Code. The parties' collective-bargaining
agreements also requlre the Respondents to provide
specified vacation benefits to the unit employees. The
Respondents admit that on February 19, 1991, and
again on May 4, 1991, they informed the Union that
they would not comply with their obligations to pro-
vide vacation benefits under those contractual provi-
sions. On February 19, 1991, the Union learned for the
first time that the Respondents had failed to fund the
pension plans called for in their respective collective-
bargaining agreements. Since that date, the Respond-
ents have continued to fail and refuse to fund the pen-
sion plans. The Respondents admit that they engaged
in the above-described acts and conduct without the
consent of the Union and without having afforded the
Union an opportunity to negotiate and bargain as the
exclusive representative of the Respondents' employ-
ees in the units.On March 8, 1991, the Respondents informed theUnion that their facilities would close. Respondent To-
ledo closed its facility shortly thereafter. Respondent
Weatherly continues in operation to date. On March
18, 1991, the Union made a written request to bargain
over the effects of these closures, to which the Re-
spondents have not replied. Respondent Toledo closed
its facility without having afforded the Union an op-
portunity to negotiate and bargain as the exclusive rep-
resentative of its employees with respect to the effects
of Respondent Toledo's closure of its facility.The Respondents raise no defense for their actions.
The General Counsel, relying on St. Louis GatewayHotel, 286 NLRB 863 (1987), and Redway Carriers,274 NLRB 1359, 1405 (1985), argues that the Re-spondents' failure to pay unit employees their vacation
pay violates the Act. Relying on Raymond Prats SheetMetal Co., 285 NLRB 194 (1987), the General Coun-sel also argues that the failure to fund the contractually
mandated pension plan also violates the Act. Finally,
relying on Barney's Club, 288 NLRB 803 (1988), andSt. Louis Gateway Hotel, supra, the General Counselasserts that Respondent Toledo's failure to bargain
over the effects of its decision to close its facility like-
wise violated the Act.2Based on the parties' submissions, we find that Re-spondent Toledo has failed to bargain over the effectsof its decision to close its facility and the Respondents
have failed to make contributions to the contractually
required defined benefit pension funds and have failed
to pay vacation benefits to their unit employees as re-
quired under their collective-bargaining agreements
and they have thereby violated Section 8(a)(5) and (1)
of the Act.3CONCLUSIONSOF
LAW1. Weatherly Frozen Food Group, Inc. d/b/a VromanFoods is an employer engaged in commerce within the
meaning of Section 2(6) and (7) of the Act.2. Toledo Frigid Lines, Inc. is an employer engagedin commerce within the meaning of Section 2(6) and
(7) of the Act.3. Local No. 20, International Brotherhood of Team-sters, AFL±CIO is a labor organization within the
meaning of Section 2(5) of the Act.4. The appropriate collective-bargaining units are:Unit AAll full-time and regular part-time production em-ployees, including all plant employees, packaging
employees, warehouse and storage employees,
sanitation employees, transport drivers, bakery
production employees, and seasonal employees
employed by Weatherly Frozen Food Group, Inc.
d/b/a Vroman Foods, at its Toledo, Ohio facility,
but excluding all other employees, maintenance
employees, office clerical employees, managers,
guards and supervisors as defined in the Act.Unit BAll full-time and regular part-time road drivers,including seasonal drivers, employed by Toledo
Frigid Lines Inc., at its Toledo, Ohio facility, but
excluding owner operators, independent contrac-
tors, mechanics, office clerical employees, profes- 211VROMAN FOODS4Emsing's Supermarket, 307 NLRB 421 (1992).sional employees, guards and supervisors as de-fined in the Act.5. At all times material, the above-named labor or-ganization has been and is now the designated exclu-
sive collective-bargaining representative of all employ-
ees in the appropriate units for the purposes of collec-
tive bargaining by virtue of Section 9(a) of the Act.6. The Respondents have committed unfair laborpractices within the meaning of Section 8(a)(5) and (1)
of the Act by failing and refusing to establish and fund
a defined benefit pension fund as required by their re-
spective collective-bargaining agreements, and by fail-
ing and refusing to make vacation payments to their
unit employees as required by their respective collec-
tive-bargaining agreements.7. Respondent Toledo has committed unfair laborpractices within the meaning of Section 8(a)(5) and (1)
of the Act by failing to bargain over the effects of the
closure of its facility.8. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the meaning
of Section 2(6) and (7) of the Act.REMEDYHaving found that the Respondents have engaged incertain unfair labor practices in violation of Section
8(a)(5) and (1) of the Act, we shall order them to
cease and desist and to take certain affirmative action
designed to effectuate the policies of the Act.We have found that the Respondents have violatedSection 8(a)(5) and (1) of the Act by failing and refus-
ing to make contractually required pension contribu-
tions and by failing to make contractually required va-
cation payments to their unit employees. In order to
remedy these unfair labor practices, we shall order theRespondents to transmit the required pension contribu-
tions to the pension funds, with any interest or other
sums applicable to the payments to be computed in ac-
cordance with the Board's decision in MerryweatherOptical Co., 240 NLRB 1213, 1216 (1979). We shallalso order the Respondents to make the unit employees
whole for any loss of pension plan credits or benefits
they may have suffered as a result of the Respondents'
failure to make the contractually required pension fund
contributions, Kraft Plumbing & Heating, 252 NLRB891 (1980), enfd. mem. 661 F.2d 940 (9th Cir. 1981),
to be computed in the manner set forth in Ogle Protec-tion Service, 183 NLRB 682 (1970), enfd. 444 F.2d502 (6th Cir. 1971), and with interest to be computed
in the manner prescribed in New Horizons for the Re-tarded, 283 NLRB 1173 (1987).We further order that the Respondents grant vaca-tion pay to their employees as provided in their respec-
tive contracts, retroactive to February 19, 1991, to be
computed in the manner set forth in Ogle ProtectionService, supra, and with interest to be computed in themanner prescribed in New Horizons, supra.Having found that Respondent Toledo closed its fa-cility without notice to the Union and without afford-
ing the Union an opportunity to bargain over the ef-
fects of the closing, we shall order that the former em-
ployees be paid limited backpay from 5 days after the
date of receipt of this decision4until the occurrence ofthe earliest of the following conditions: (1) the date
that Respondent Toledo bargains to agreement with the
Union on those subjects pertaining to the effects of its
decision to close the Toledo facility; (2) a bona fide
impasse in bargaining; (3) the failure of the Union to
request bargaining within 5 days of Respondent Tole-
do's giving notice of its desire to bargain with the
Union; or (4) the subsequent failure of the Union to
bargain in good faith; but in no event shall the sum
paid to any of these employees exceed the amount he
or she would have earned as wages from the date Re-
spondent Toledo closed its plant, to the time he or she
secured equivalent employment elsewhere, or the date
on which Respondent Toledo shall have offered to bar-
gain, whichever occurs sooner; provided, however, that
in no event shall this sum be less than what these em-
ployees would have earned for a 2-week period at the
rate of their normal wages when last in Respondent
Toledo's employ. Transmarine Corp., 170 NLRB 389(1968). Interest on all such sums shall be paid in the
manner prescribed in New Horizons, supra.ORDERThe National Labor Relations Board orders that:A. Respondent Weatherly Frozen Food Group, Inc.d/b/a Vroman Foods, Toledo, Ohio, its officers, agents,
successors, and assigns, shall1. Cease and desist from
(a) Failing and refusing to bargain with Local No.20, International Brotherhood of Teamsters, AFL±CIO
by unilaterally failing to make vacation payments to its
unit employees and failing to make required pension
contributions, as required by the collective-bargaining
agreement.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of
the rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Make all vacation payments and all payments tothe contractually required defined benefit pension plan
that have not been paid and that would have been paid
in the absence of the Respondent's unlawful failure to
make those payments, and make the employees whole
in the manner set forth in the remedy section of this
decision. 212DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
5If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''6If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''(b) Preserve and, on request, make available to theBoard or its agents for examination and copying, all
payroll records, social security payment records, time-
cards, personnel records and reports, and all other
records necessary to analyze the amount of backpay or
monies due under the terms of this Order.(c) Post at its facility in Toledo, Ohio, copies of theattached notice marked ``Appendix A.''5Copies of thenotice, on forms provided by the Regional Director for
Region 8, after being signed by the Respondent's au-
thorized representative, shall be posted by the Re-
spondent immediately upon receipt and maintained for
60 consecutive days in conspicuous places including
all places where notices to employees are customarily
posted. Reasonable steps shall be taken by the Re-
spondent to ensure that the notices are not altered, de-
faced, or covered by any other material.(d) Notify the Regional Director in writing within20 days from the date of this Order what steps the Re-
spondent has taken to comply.B. Respondent Toledo Frigid Lines, Inc., Toledo,Ohio, its officers, agents, successors, and as signs,
shall1. Cease and desist from
(a) Failing and refusing to bargain with Local No.20, International Brotherhood of Teamsters, AFL±CIO
by unilaterally failing to make vacation payments to its
unit employees and failing to make pension contribu-
tions, as required by the collective-bargaining agree-
ment.(b) Unlawfully refusing to bargain collectively withthe Union over the effects of the closure of the Toledo
facility.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of the
rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Make all vacation payments and all payments tothe contractually required defined benefit pension planthat have not been paid and that would have been paid
in the absence of the Respondent's unlawful failure to
make those payments up until the time the Respondent
closed its facillty on March 8, 1991, and make the em-
ployees whole, in the manner set forth in the remedy
section of this decision.(b) On request, bargain collectively with the Unionover the effects of the closure of the Toledo facility
and reduce to writing any agreement reached as a re-
sult of bargaining.(c) Pay the former employees their normal wages forthe period set forth in the remedy section of this deci-
sion.(d) Preserve and, on request, make available to theBoard or its agents for examination and copying, all
payroll records, social security payment records, time-
cards, personnel records and reports, and all other
records necessary to analyze the amount of backpaydue under the terms of this Order.(e) Post at its facility in Toledo, Ohio, and mail tothe last known address of all former employees in the
appropriate bargaining unit copies of the attached no-
tice marked ``Appendix B.''6Copies of the notice, onforms provided by the Regional Director for Region 8,
after being signed by the Respondent's authorized rep-
resentative, shall be posted by the Respondent imme-
diately upon receipt and maintained for 60 consecutive
days in conspicuous places including all places where
notices to employees are customarily posted. Reason-
able steps shall be taken by the Respondent to ensure
that the notices are not altered, defaced, or covered by
any other material.(f) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-
spondent has taken to comply.APPENDIX ANOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
refuse to bargain with Local No. 20,International Brotherhood of Teamsters, AFL±CIO by
failing to make contractually required defined benefit
pension plan contributions and vacation payments to
our unit employees.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
make the pension fund contributions whichwe have withheld, with interest, pursuant to the collec-
tive-bargaining agreement between ourselves and the
Union.WEWILL
make contractually required vacation pay-ments, with interest, to our unit employees. 213VROMAN FOODSWEWILL
make whole our employees in the unit forany losses directly attributable to our withholding of
the pension contributions, with interest. The appro-
priate unit is:All full-time and regular part-time production em-ployees, including all plant employees, packaging
employees, warehouse and storage employees,
sanitation employees, transport drivers, bakery
production employees, and seasonal employees
employed by Weatherly Frozen Food Group, Inc.
d/b/a Vroman Foods, at its Toledo, Ohio facility
but excluding all other employees, mainte nance
employees, office clerical employees, managers,
guards and supervisors as defined in the Act.WEATHERLYFROZENFOODGROUP,INC. D/B/AVROMANFOODSAPPENDIX BNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
refuse to bargain with Local No. 20,International Brotherhood of Teamsters, AFL±CIO by
failing to make contractually required defined benefitpension plan contributions and vacation payments toour unit employees.WEWILLNOT
refuse to bargain with the Union overthe effects of the closure of the Toledo, Ohio facility.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
transmit the defined benefit pension fundcontributions which we have unlawfully withheld, with
interest, pursuant to the collective-bargaining agree-
ment between ourselves and the Union.WEWILL
make contractually required vacation pay-ments, with interest, to our unit employees.WEWILL
, on request, bargain collectively with theUnion over the effects of closing the Toledo facility.WEWILL
pay the laid-off employees their normalwages for the period set forth in the remedy section of
this decision.WEWILL
make whole our employees in the unit forany losses directly attributable to our withholding of
the pension contributions, with interest. The appro-
priate unit is:All full-time and regular part-time road drivers,including seasonal drivers, employed by Toledo
Frigid Lines, Inc., at its Toledo, Ohio facility, but
excluding owner operators, independent contrac-
tors, mechanics, office clerical employees, profes-
sional employees, guards and supervisors as de-
fined in the Act.TOLEDOFRIGIDLINES, INC.